Citation Nr: 0023402	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-05 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
terminal ileitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1943.

Service connection was previously denied for terminal ileitis 
by a December 1944 rating decision.  The veteran was informed 
of this decision by correspondence dated in that same month, 
and he did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran provided testimony at personal hearings conducted 
before the RO in January 1995, and before the undersigned 
Board Member in January 2000.  Transcripts of both hearings 
are of record.

This case was previously before the Board in October 1996 and 
December 1998.  In October 1996, the case was remanded for 
additional development to include a VA examination.  
Thereafter, the case was remanded in December 1998 to comply 
with the veteran's request for a personal hearing before a 
Member of the Board.  As a preliminary matter, the Board 
finds that the RO has substantially complied with the 
directives of both remands.  Accordingly, a new remand is not 
required in order to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

As an additional matter, it is noted that when this case was 
previously before the Board it included the issue of 
entitlement to service connection for psychoneurosis.  
However, this issue was withdrawn by the veteran at his 
January 2000 personal hearing.  See 38 C.F.R. § 20.204 
(1999).

In February 2000, this case was before the Board, at which 
time it was remanded for the RO to consider additional 
evidence that the veteran submitted subsequent to his January 
2000 hearing.  On submission of that evidence, the veteran 
specified that he did not waive initial RO review.  The RO 
considered that evidence and returned the case to the Board 
for final appellate review.   


FINDINGS OF FACT

1.  The veteran was informed of the December 1944 rating 
decision which denied service connection for terminal 
ileitis, and did not appeal. 

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for terminal ileitis bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran has testified that his pre-service stomach 
problems were not as severe as those he experienced during 
service, and that his in-service symptoms were not relieved 
until he had surgery in 1944.  

4.  Competent medical evidence is on file to support the 
veteran's contention that his stomach problems were not 
relieved until his 1944 surgery.  This evidence stands 
unrefuted.

5.  Competent medical evidence is on file which states that 
the natural progression and symptomatology of the veteran's 
underlying condition is variable, and that it cannot be said 
with certainty what would have been the course of the 
veteran's underlying condition if he had not spent his year 
in service.  This evidence stands unrefuted.




CONCLUSIONS OF LAW

1.  The December 1944 rating decision denying service 
connection for terminal ileitis is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. § 20.1103 
(1999).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for terminal 
ileitis, the claim is reopened.  38 C.F.R. § 3.156(a) (1999).

3.  The veteran's terminal ileitis was aggravated by his 
period of active duty.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991 & Supp. 1999); 
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991); 38 C.F.R. 
§§ 3.102, 3.306(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service connection was previously denied for 
terminal ileitis by a December 1944 rating decision.  At the 
time of this decision, the evidence on file included the 
following:

The veteran's service medical records, which show, in part, 
that the veteran reported a history of colitis on his 
September 1942 induction examination.  His abdominal viscera 
was clinically evaluated as normal on this induction 
examination.  Subsequent records show that the veteran was 
treated for complaints of stomach problems throughout his 
period of active duty.  For example, in October 1942 he was 
treated for abdominal cramps, nausea, nervousness, and 
insomnia.  At that time, he reported that he had been thin 
and nervous all his life, that his stomach was easily upset, 
that he was easily tired, etc.  It was also noted that he had 
an attack of appendicitis in 1937, and underwent an 
appendectomy at that time.  A record of hospitalization from 
October to November 1942 listed the cause of admission as 
enteritis, chronic, functional, cause undetermined, and that 
the condition existed prior to induction.  Gastrointestinal 
X-rays were conducted in November 1942 which revealed, in 
part, a normal colon.  Additional X-rays showed no evidence 
of pathology of the esophagus or stomach.  Overall impression 
was no evidence of pathology noted, aside from a slight 
retention of indeterminate origin.  Records from a December 
1942 hospitalization state that the cause of admission was no 
disease, ill-defined condition of the gastro-intestinal 
system, manifested by abdominal cramps.  Later in December 
1942, the veteran's stomach problems were attributed to 
psychoneurosis, severe, and that this condition existed prior 
to induction.  A January 1943 Certificate of Disability for 
Discharge recommended that the veteran be discharged on 
account of psychoneurosis, severe.  Further, it was stated 
that the cause of the disease was unknown, but that it 
existed prior to induction.  It was also determined that this 
condition was not aggravated by service.

A private medical statement dated in November 1944 from a Dr. 
Epler, who reported that he had no record of the veteran.  
Dr. Epler stated that the veteran may have made one or two 
visits and did not continue, and that he (Dr. Epler) 
sometimes discarded such records.  Furthermore, Dr. Epler 
stated that he did have records for another man with the same 
last name as the veteran.  Dr. Epler reported that he first 
saw this individual in October 1940 for a gastric ulcer, and 
that the individual was 26 years old at that time.  X-rays 
were reportedly taken, and all symptoms cleared up after 
several weeks of treatment.  

Private medical statements dated in November 1944 from a Dr. 
Rich and a Dr. Weiner.  Both of these physicians reported 
that they had treated the veteran in 1944 for terminal 
ileitis.  This treatment included surgical operations in 
April and August 1944.

A private medical statement dated in November 1944 from a Dr. 
Klosk who reported that his records had no objective findings 
concerning the veteran.

A private medical statement dated in December 1944 from a Dr. 
Fishman, who reported that he had treated the veteran for 
complaints of cramps, nausea, vomiting, and loss of appetite.  
Dr. Fishman further reported that physical examination 
revealed no organic basis that could explain the veteran's 
symptoms.

In the December 1944 rating decision, it was noted that the 
veteran had indicated a pre-service history of colitis.  It 
was further noted that the service medical records first 
showed treatment in less than one month following induction 
and, except for a short period of limited duty, he was almost 
continuously hospitalized.  Therefore, it was held that the 
condition causing discharge existed prior to induction and 
was clearly not aggravated by service.  The veteran was 
informed of this decision by correspondence dated in that 
same month, and did not appeal.

The evidence submitted since the last prior denial includes 
the following:

Report of a March 1949 VA hospitalization for bronchitis, 
chronic, acute exacerbation of; and scar, postoperative, 
abdomen, regional ileitis.  Nothing in this record shows 
treatment for stomach problems.

Copies of the service medical records already on file.

Transcript of the January 1995 personal hearing in which the 
veteran testified, in part, that he did not recall reporting 
a history of colitis at the time of his entry into active 
service.  Regarding the state of his health at the time of 
induction, the veteran testified that he had experienced 
stomach disorders "once in a while" if he ate the wrong 
type of food.  He also noted that he had had an appendectomy 
prior to service.  Nevertheless, he considered himself to be 
in fair health when he entered military service.  He 
testified that he developed stomach problems about a week or 
two after he entered basic training, and described the 
medical treatment he received for his problems during 
service.  Among other things, he criticized the fact that 
physicians treated him as if he were faking his problems.  
The veteran described his stomach problems as pain, and that 
he had never experienced that type of pain prior to his entry 
into service.  He testified that the in-service physicians 
never determined the cause of his problems, and kept saying 
he was psychoneurotic.  As a result of this diagnosis, he 
testified that he had difficulty getting adequate medical 
treatment after his discharge until he underwent surgery in 
1944.  The veteran also testified that he had subsequent 
surgery in 1994.

A private medical statement from a Dr. Erie, dated in 
February 1995.  Dr. Erie noted that he had reviewed copies of 
the service medical records provided by the veteran, and 
summarized the contents thereof.  He also noted that terminal 
ileitis was on old term which now came under Crohn's disease.  
Dr. Erie stated that Crohn's disease was a chronic 
inflammatory disease of the gastrointestinal tract of unknown 
etiology.  Additionally, Dr. Erie stated that there were 
reports that associated onset and exacerbation of Crohn's 
disease with stress and psychosocial factors.  Based on his 
review of the veteran's records, Dr. Erie opined that it was 
more likely than not that the veteran suffered from Crohn's 
disease which involved his terminal ileum.  It was noted that 
this condition was not identified during the veteran's 
military service.  Dr. Erie opined that the veteran had 
continued progression of his disease until the 1944 surgery.  
Dr. Erie also opined that the treatment given to the veteran 
during his service would not improve his condition, and that 
was why he continued to have abdominal complaints.  However, 
Dr. Erie expressed the belief that treatment was not 
available for Crohn's disease in 1942.  Nevertheless, he 
stated that if surgical resection of this problem had been 
performed during service, it would have led to the good 
result obtained from the 1944 surgery.  Moreover, Dr. Erie 
stated that whether the stress the veteran experienced as a 
result of service, or other psychosocial stresses experienced 
at that time, led to exacerbation of the Crohn's disease was 
speculative.  It was again noted that there were medical 
reports which associated onset or exacerbation of disease 
with psychosocial influences.  Dr. Erie emphasized that it 
was unlikely that psychosocial factors were the etiology of 
the Crohn's disease.

A medical opinion from a Dr. Weaver, dated in June 1995, who 
noted that he had reviewed the veteran's service medical 
records, the claims file, and Dr. Erie's February 1995 
statement.  After summarizing the contents thereof, Dr. 
Weaver found that there was no evidence to support a finding 
that "most probably" there was a service incurred 
aggravation of ileitis that was chronic or persistently more 
severe that the veteran's ileitis prior to his entry into 
service.

Private medical records from a Dr. Reichbach, which cover a 
period from February 1983 to March 1987.  These records 
indicate treatment for stomach problems, but do not relate 
these problems to the veteran's period of active duty.

Private medical records from Mercy General Hospital, dated in 
April 1980, which show that the veteran was hospitalized for 
stomach problems, including abdominal pain and vomiting.  
Among other things, these records noted at the time of 
admission that the veteran had a past history of ileitis; no 
evidence of recurrent disease.  However, nothing in these 
records related the veteran's stomach problems to his period 
of active duty.

Private medical records from Skagit Valley Hospital dated in 
February 1994.  These records show that the veteran was 
admitted with complaints of abdominal discomfort, abdominal 
bloating, persistent nausea, and vomiting.  It was noted that 
the veteran reported that he had undergone a previous right 
lower quadrant surgery forty to fifty years earlier for 
terminal ileitis.  During this hospitalization, he underwent 
laparotomy where adhesions causing obstruction of the distal 
small bowel were noted.  Postoperatively, it was noted that 
the veteran had a postop ileus for the first five days.  
Nothing in these records related the veteran's stomach 
problems to his period of active service.

Private medical records from Dr. Erie that cover a period 
from February 1994 to February 1998.  These records show 
treatment for stomach problems, but do not relate these 
problems to the veteran's period of active duty.

A VA examination of the intestine conducted in November 1996.  
Among other things, the examiner noted that the veteran's 
claims file had been thoroughly reviewed as part of the 
examination, and summarized some of the records therein.  
Following examination of the veteran, the examiner's overall 
assessment was that the veteran's current gastrointestinal 
disorders included hyperacidity with bowel motility disorder 
related to the hyperacidity as well as adhesions from earlier 
surgical procedures related to the Crohn's condition and 
bowel resection.  Additionally, the examiner stated that it 
did sound as if the inflammatory bowel disorder may well have 
existed prior to service; and that it was exacerbated while 
in the service due to the various stressors, as well as the 
dietary and activity changes involved with being in the 
service.  Further, the examiner stated that the total records 
were incomplete as the exact symptomatology prior to service 
was unknown.  However, it did sound as if the symptomatology, 
by the veteran's report, increased significantly after 
entering the service.  Also, the examiner stated that the 
"national" progression of Crohn's disease and 
symptomatology was variable, and it could not be said with 
certainty what would have been the course of the veteran's 
Crohn's disease if he had not spent his year in service.  
Nevertheless, it was the examiner's opinion that the multiple 
stressors and dietary and behavior changes did likely 
aggravate the existing condition.

A subsequent report of VA medical report was issued by the 
November 1996 VA intestine examiner in May 1997.  In this 
report, the examiner stated that the case was reviewed to 
address a question regarding a service-related exacerbation 
of a preexisting bowel condition.  The examiner opined that 
the aggravation of the veteran's bowel symptoms while in the 
service would have been an acute exacerbation related to 
stressors and dietary and behavioral changes.  Further, the 
examiner stated that this would not necessarily have led to 
any chronic worsening of the condition.  It was noted that 
the course of inflammatory bowel disease was variable, and 
that the veteran apparently did have symptoms prior to 
entering the service.  Moreover, the examiner opined that 
perhaps a third of the attribution of the symptomatology in 
the service could be related to the stressors and dietary and 
behavioral changes, with two-thirds being related to the 
endogenous disease process itself, which it was emphasized 
had existed prior to service.  The examiner also stated that 
it would not be anticipated that the acute exacerbations from 
these behavioral or dietary changes or stressors would have 
led to a chronic worsening of the condition.  Also, the 
examiner stated that the general course of the disease would 
have been related primarily to endogenous factors and not 
environmental factors.  

Transcript of the January 2000 personal hearing in which the 
veteran testified, in part, that the stomach problems he 
experienced during service were real, and not the product of 
psychoneurosis.  It was contended that the February 1995 
statement from Dr. Erie showed that the veteran's terminal 
ileitis was aggravated by his military service - by the 
stress and dietary conditions of military life.  The veteran 
testified that he only had stomach aches and headaches prior 
to service, but nothing to the intensity of the problems he 
experienced during service.  He described his medical 
treatment during and after service, including his surgery in 
1944.  Further, he testified that he continued to have 
problems even after the 1944 surgery, including another 
operation in 1994.  He also testified that he experienced 
bloody discharge both during and after his military service, 
and that he had not experienced bloody discharge prior to 
service.  

Following the veteran's videoconference hearing, the veteran 
submitted a private medical statement dated in December 1998, 
with accompanying treatment records.  On examination, the 
veteran stated that he experienced abdominal pain while in 
the military service that led to his discharge with a 
diagnosis of psychosomatic symptoms.  The pain reportedly 
continued after discharge, following which he eventually 
experienced exploratory laparotomy that included excision of 
a fifty-centimeter mass.  He thereafter carried a diagnosis 
of terminal ileitis.  In the ensuing years, he experienced 
persistent dyspepsia and a variety of abdominal discomforts.  
In 1994, he had a laparotomy and lysis of adhesions.  The 
examiner's assessments were gas bloat syndrome, 
gastroesophageal reflux and terminal ileitis by history.  
This examiner made no comments as to etiology.  


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).  

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1999).  
Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

A well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that new and 
material evidence has been presented in the form of the 
February 1995 statement from Dr. Erie, the June 1995 
statement from Dr. Weaver, and the November 1996 and May 1997 
reports from the VA examiner.  Clearly, none of this evidence 
was on file at the time of the last prior denial in December 
1944.  Moreover, all of these documents provide competent 
medical opinions as to the relationship between the veteran's 
current stomach problems, and the problems he experienced 
during service.  Therefore, the Board finds that this 
additional evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
Pursuant to the holding of Elkins, supra, the Board must now 
determine whether the veteran's claim is well-grounded.

In the instant case, the Board finds that the veteran's claim 
of entitlement to service connection for terminal ileitis is 
well grounded; it is plausible.  Tirpak, supra; Murphy, 
supra.  The medical evidence on file tends to support the 
finding that the problems the veteran experienced during 
service were indicative of the chronic stomach 
disorder/terminal ileitis for which he was required to 
undergo surgery in 1944, among other things.  This includes 
the statements of Dr. Erie and the VA examiner.  
Additionally, the veteran has alleged continuity of 
symptomatology, and various medical statements are on file 
which appear to relate this purported symptomatology to the 
problems the veteran experienced during service.  Thus, the 
claim is well grounded pursuant to Savage, supra.  It is also 
noted that the VA examiner opined in November 1996 that the 
condition was aggravated by the veteran's military service.  
See Caluza at 506.

Adjudication of the veteran's claim of service connection for 
terminal ileitis does not end with the finding that the case 
is well-grounded.  In determining that the veteran's claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well-grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  In the adjudication that follows, the 
Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.

Because the claim of entitlement to service connection for 
terminal ileitis is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Murphy, supra.  In 
the instant case, VA has obtained medical records regarding 
treatment the veteran has received for stomach problems, has 
had him examined, and provided him with the opportunity to 
present testimony at two personal hearings.  

The Board finds that there is clear and unmistakable evidence 
that the veteran's terminal ileitis preexisted service.  At 
the time of his induction, the veteran reported a history of 
colitis.  Further, it was determined during service that the 
veteran's stomach problems existed prior to induction.  
Although the final diagnosis during service was of 
psychoneurosis, subsequent medical records, including the 
November 1996 and May 1997 statements of the VA examiner, 
also found that the condition preexisted service.  The Court 
has held that a physician's "unequivocal and uncontradicted 
opinion" can itself serve as clear evidence to rebut the 
presumptions of soundness and aggravation.  Harris v. West, 
11 Vet. App. 456, 461 (1998).  No competent medical evidence 
is on file which refutes these opinions that the condition 
preexisted service.  

The medical evidence, including the February 1995 statement 
from Dr. Erie and the June 1995 statement from Dr. Weaver, 
opine that the veteran's terminal ileitis was not aggravated 
by the psychosocial or stressors of his military service.  
The Board notes that the VA examiner opined in November 1996 
that the terminal ileitis was aggravated by factors related 
to the veteran's active service.  However, the examiner 
subsequently clarified in May 1997 that he meant an acute 
exacerbation, and not a permanent worsening of the underlying 
condition.  

"Aggravation" for the purposes of service connection has 
been defined by the Court as a worsening in the "underlying 
condition" of an injury or disease.  See Jensen v. Brown, 4 
Vet. App. 304 (1993).  As stated above, the Court has also 
held that temporary flare-ups will not be considered to be an 
increase in severity.  Hunt, 1 Vet. App. at 295.  However, 
the Court has also held that a veteran need not show a 
specific link between his in-service activity and the 
deterioration of his pre-service disability in order to 
prevail.  Browder v. Derwinski, 1 Vet. App. 204 (1991).  In 
short, the question is not whether the evidence shows that 
factors of the veteran's military service caused an increase 
in the severity of the underlying condition.  Rather, the 
question is whether the underlying condition increased in 
severity during service, and, if so, whether there is 
evidence that such an increase was due to the natural 
progression of the underlying condition.

In the instant case, the Board notes that the veteran has 
testified that his pre-service stomach problems were not as 
severe as the problems he experienced during service.  
Further, he has also testified that stomach problems he 
incurred during service were not relieved until his 1944 
surgery.  The medical evidence, including the February 1995 
statement from Dr. Erie, tend to support the contention that 
the veteran's in-service stomach problems were not relieved 
until his 1944 surgery.  Moreover, no evidence is on file 
which refutes this contention.  As to whether this increase 
was due to the natural progression of the underlying 
condition, the VA examiner reported in November 1996 that the 
natural progression and symptomatology of Crohn's disease was 
variable, and it could not be said with certainty what would 
have been the course of the veteran's Crohn's disease if he 
had not spent his year in service.  This opinion also stands 
unrefuted.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  See also 
38 C.F.R. § 3.102.  Furthermore, in Gilbert v. Derwinski, 1 
Vet. App. 49 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  In 
Gilbert the Court specifically stated that entitlement need 
not be established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the veteran prevails.  Thus, 
to deny a claim on its merits, the preponderance of the 
evidence must be against the claim.

For the reasons stated above, the Board has found that the 
evidence reasonably supports a finding that the veteran's 
underlying condition of terminal ileitis increased in 
severity during service.  Additionally, there is medical 
evidence on file which tends to show that it cannot be 
determined, with any real degree of certainty, that such an 
increase was due to the natural progression of the underlying 
condition.  The Board also finds that neither the opinion 
proffered by the VA examiner, or the opinion proffered by Dr. 
Weaver, actually supports the conclusion that it is more 
likely than not that the veteran's terminal ileitis was not 
aggravated during his period of active duty.  In fact, 
despite his conclusion that it was only an acute 
exacerbation, the May 1997 report form from the VA examiner 
tends to show that the circumstances of the veteran's service 
increased the severity of the veteran's symptoms, at least in 
part.  As such, the Board finds that the evidence is in 
relative equipoise.  Resolving reasonable doubt in favor of 
the veteran, the Board finds that he is entitled to a grant 
of service connection for terminal ileitis on the basis of 
aggravation.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that at his hearing, the veteran made a 
request regarding having his service discharge papers 
changed.  T. 12.  Disagreement with assigned discharge 
classification must be raised with the appropriate service 
department board for the correction of military records, not 
VA.  See 10 U.S.C. 1552(a)(1); Harvey v. Brown, 
6 Vet. App. 416, 424 (1994).  



	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for terminal 
ileitis, the claim is reopened.

Entitlement to service connection for terminal ileitis is 
granted.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

